DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 22-29 and 31-36 are pending in this application, and are under examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/819,991, filed on September 1, 2011.  In addition, a copy of the priority document was obtained in the instant application.

Information Disclosure Statement
	The Information Disclosure Statement filed May 9, 2019 has been considered.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities: 
The Table at paragraph [0101] is unnumbered.  Thus, the remaining Tables 1-6 are misnumbered.  All of the Tables should be numbered consecutively
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-29 and 31-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	At claim 22, it is not clear if the integration cassette or the inverted terminal repeats include the two expression cassettes.  For the purpose of examination, the claim is interpreted as the two expression cassettes being part of the integration cassette.
	Claims 23-29 and 31-36 depend from claim 22, and are therefore included in this rejection.
	At claim 25, it is not clear if each of the two expression cassettes are driven by both the constitutive promoter and the poly A.  For the purpose of examination, it is interpreted that only the promoter drives the expression of the cassettes, and a poly A is present in each of the cassettes.
	Claim 26, 32, and 35 depend from claim 25, and are therefore included in this rejection.
	At claim 28, line 4, it is not clear what is meant by a derivative of the env genes.  How like the listed env genes must a derivative be in order to function in the same manner as the listed env genes?  Further, it is not explicitly clear that the env gene encodes the chimeric envelope protein RD114-TR or the chimeric envelop protein RD114-pro, or if the gene product of these env genes is being claimed.
Claim 29 recites the limitation "the gene encoding the chimeric envelope protein RD114-TR" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 
Claims 22-23, 25-28, 32-33, and 35-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ciliberto et al. (PCT Patent Application Publication No. WO 1998/45462, published October 15, 1998, and cited in the Information Disclosure Statement filed May 9, 2019), as evidenced by Zolotukhin et al. (U.S. Patent Application Publication No. 2006/0166363, published July 27, 2006, and cited in the Information Disclosure Statement filed May 9, 2019), and in view of Throm et al. (113(21) Blood 5104-5110 (2009), and cited in the Information Disclosure Statement filed May 9, 2019) and Ikeda et al. (21 Nature Biotechnology 569-572 (2003), and cited in the Information Disclosure Statement filed May 9, 2019).
 	Per claims 22 and 25 Ciliberto discloses hybrid transduction vectors for developing stable cell lines which associate key elements from adeno-associated virus (AAV), namely inverted terminal repeats (ITRs), with the elevated transducing capacity of baculovirus (entire document (abstract, page 3, line 20 to page 4, line 11).  Ciliberto discloses a baculovirus which has one or more expression cassettes, which would employ constitutive promoters to express the heterologous gene and a poly A, wherein the expression cassette is flanked by AAV ITRs to aid in site-specific integration into the host genome (page 3, line 32 to page 4, line 11; Example 1 and Figure 1).  While Ciliberto teaches head-to-tail orientation of the two expression constructs, Zolotukhin discloses that one could determine if head-to-tail versus tail-to-tail orientation would be optimal for the expression of the two cassettes (paragraphs [0024-0028]).
Per claims 26 and 32, Ciliberto discloses the use of the CMV immediate early promoter (page 5, line 2 and Figure 1).
Per claims 27 and 33, Ciliberto discloses hygromycin resistance genes for expression and detection of heterologous material (page 6, line 11 and Figure 6).  Ciliberto teaches a head-to-tail orientation of the foreign genes, and teaches the transduction of cells (page 16, line 5 and Figure 1). 

 	Throm discloses a system for efficient construction of producer cell lines for a self-inactivating (SIN) lentiviral vector utilizing SIV gag, pol, and rev genes (abstract).  Throm discloses that gag and pol are delivered via one plasmid, and rev is delivered via another plasmid cassette, wherein the rev gene is under inducible control to ensure that toxicity does not ensue from overexpression of rev and potential downstream induction of gag and/or pol (abstract, page 5105, Results, paragraph bridging pages 5107 and 5108, page 5109, column 2, paragraph 2, and Figure 1).  Throm further discloses that production is further supported by the presence of tat and envelope (env) glycoprotein gene from Vesicular Stomatitis Virus (VSV)(VSV-G) (page 5105, “Lentiviral vector production” and Figure 1).  
	Ikeda discloses the use of packaging cell lines to generate HIV-1, which includes the HIV-1 tat gene (abstract, page 569, column 2, paragraph 2).  Ikeda discloses the envelope gene RD114 (page 569, column 2, paragraph 2).
 	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the compositions disclosed by Ciliberto in order to generate a vector expressing viral proteins within a hybrid baculovirus/AAV vector, thereby generating a stably transduced lentiviral packaging/producer cell line as disclosed and suggested by Thom.  One would have been motivated to do so, given the suggestion by Ciliberto that the hybrid vector could express foreign genes and have cells stably expressing said genes selected for with antibiotics.  There would have been a predictable and reasonable expectation of success also for employing two different constitutive promoters to express genes from two different cassettes, given the knowledge that gag/pol and rev need to be expressed from different expression cassettes to lessen toxicity, as taught by Throm, and also given the knowledge that the hybrid vector could stably transfect and integrate into human cell lines, as taught by Ciliberto.

 	Thus, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ciliberto, as evidenced by Zolotukhin, and in view of Throm and Ikeda, as applied to claims 22-23, 25-28, 32-33, and 35-36 above, and further in view of Di Nunzio et al. (18(9) Human Gene Therapy (2007), and cited in the Information Disclosure Statement filed May 9, 2019).
Ciliberto, as evidenced by Zolotukhin, Throm, and Ikeda disclose and suggest a producer cell line, as discussed above.
Ciliberto, as evidenced by Zolotukhin, Throm, and Ikeda fail to disclose or suggest the env gene RD114-TR.
Di Nunzio discloses that lentiviral vectors can be pseudotyped with the env gene RD114-TR (abstract).  Di Nunzio discloses that the use of chimeric RD114-TR aids in ex vivo and in vivo gene therapeutics (page 818).  Di Nunzio discloses that the VSV-G displays toxicity in cells (page 818, column 1).
.

Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ciliberto, as evidenced by Zolotukhin, and in view of Throm and Ikeda, as applied to claims 22-23, 25-28, 32-33, and 35-36 above, and further in view of Stewart et al. (16 Gene Therapy 805-814 (2009)).
Ciliberto, as evidenced by Zolotukhin, Throm, and Ikeda disclose and suggest a producer cell line, as discussed above.
Ciliberto, as evidenced by Zolotukhin, Throm, and Ikeda fail to disclose or suggest use of an internal ribosome entry site (IRES) upstream from a selection marker in the cassette.
Stewart discloses lentiviral vectors and producer cell lines that include gag/pol, VSV-G env, and genome expression constructs (abstract).  Stewart discloses inclusion of an IRES upstream from a selection marker (page 811, column 1, second full paragraph).
It would been obvious to one with ordinary skill in the art at the time the invention was made to include Stewart’s IRES sequence in the vector disclosed and suggested by Ciliberto, as evidenced by Zolotukhin, Throm, and Ikeda, because the IRES sequence provides for additional stability, which is desirable in a producer cell line for preparing any gene products for therapeutic use.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.   

Claims 22-29 and 31-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,133,481. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘481 patent is drawn systems for stable expression of lentiviral proteins using by culturing packaging cell lines; inserting an env gene; and inserting a transfer vector.  The ‘481 patent’s system which also comprises adeno-associated virus inverted terminal repeats, and two expression cassettes, one of which encodes lentiviral gag and pol, and the other of which encodes lentiviral rev and a selection marker.  It would have been obvious to one with ordinary skill in the art use the ‘481 patent’s system to create the instantly claimed producer cell line because this will enable long- or longer-term production of a desired protein from a producer cell line.  The use of the instantly claimed stable producer cell line will provide a more reproducible method of producing any desired gene product over time.

Claims 22-29 and 31-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 13-14 of copending Application No. 16/063,874 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘874 application is drawn systems for stable expression of lentiviral proteins using by culturing packaging cell lines; inserting an env gene; and inserting a transfer vector, as well as a producer cell line.  The ‘874 application’s system and producer cell line also comprises adeno-associated virus inverted terminal repeats, and two expression cassettes, one of which encodes lentiviral gag and pol, and the other of which encodes lentiviral rev and a selection marker.  It would have been obvious to one with ordinary skill in the art use the ‘874 application’s system to create the instantly claimed producer cell line because this will enable long- or longer-term production of a desired protein from a 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
As discussed in the prosecution history of U.S. Patent No. 9,441,245, Applicants’ arguments and the Declaration Under 37 C.F.R. § 1.132 (see Appendix i) provide persuasive evidence that the prior art fails to disclose or suggest a producer cell line that can be used in a method of producing lentiviral vectors over time and at least 100 in vitro passages.  Because stable integration of gag/pol are often toxic to human/mammalian cells and the transience of prior AAV systems, claims 24 and 31 are deemed to be free of the prior art.  
It is noted that claims 22-23, 25-29, and 32-36 are not limited to a mammalian or human producer cell line.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636